Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 and 17-20 are now pending in the application under prosecution and have been re-examined, as claims 13-16 have been canceled by applicant’s request. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 

Response to Arguments
Applicant's arguments filed 03/05/2021 with respect to claims 1-12 and 17-20 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 19-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 5,729,493 (Morton).

With respect to claim 19, US 5,729,493 (Morton) teaches flash memory system, comprising: an array comprising a plurality of flash memory cells organized into rows and columns (memory cells typically organized into rows and columns in response to a first portion of the address) [Abstract; Col. 6, Lines 13-34; Col. 7, Lines 13-45); and power balanced latch sense amplifier circuitry for receiving an address and reading data from one or more flash memory cells corresponding to the address and contained within the plurality of flash memory cells (sense amplifier with latching comparator or decode portion having an input for receiving address and control information allowing operation at low power on the reference input of the latching comparator) [Abstract; Fig. 4, Fig. 5; Col. 5, Line 60 to Col. 6, Line 30; Col. 6, Line 51-65].
With respect to claim 20, Morton teaches the flash memory system, wherein the plurality of flash memory cells are split gate flash memory cells [Fig. 1, Fig. 3; Col. 6, Lines 13-34; Col. 7, Lines 13-45].

Claim 19-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 6,754,746 (Leung et al).

(memory array of independently addressable memory modules, wherein each memory module comprising a plurality of memory cells arranged in rows and columns) [Col. 9, Lines 55-66]; and power balanced latch sense amplifier circuitry for receiving an address and reading data from one or more flash memory cells corresponding to the address and contained within the plurality of flash memory cells (sense-amplifier (SA) latch in sense-amplifier circuit facilitating power consumption of the memory device wherein memory cells coupled to a corresponding one of said sense amplifier latches receive row and column address operations) [Abstract; Col. 4, Lines 20-46; Col. 9, Lines 55-66; Col. 12, Line 54 to Col. 13, Line 25; Col. 13, Lines 40-50].
With respect to claim 20, Leung teaches the flash memory system, wherein the plurality of flash memory cells are split gate flash memory cells [Fig. 5B; Col. 12, Lines 25-39; Col. 15, Lines 53-60].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,754,746 (Leung) in view of US 2012/0134226 (Chow).

With respect to claim 6, Leung teaches flash memory system, comprising: an array comprising a plurality of flash memory cells organized into rows and columns (memory array of independently addressable memory modules, wherein each memory module comprising a plurality of memory cells arranged in rows and columns) [Col. 9, Lines 55-66]; sense amplifier latch circuit with output to create high or low output enabling or disabling memory array with reference to voltage level [Col. 12, Lines 25-50; Col. 10, Line 64 to Col. 11, Line 14].  Leung fails to specifically teach fault detection circuit for comparing a received signal against a reference and generating an output based on the comparing, wherein access to the array is enabled if the output is a first value and access to the array is disabled if the output is a second value. However, Chow teaches memory array arranged into rows and columns array, sense amplifier enable signal generated by the plurality of logic gates wherein individual ones of the storage cells of the row correspond to respective columns of the array, the array including a respective pair of bit line signals when activated in response to assertion of driver enable/disable signal that enables or disables control over the memory cells, i.e., the sense amplifier latch opens in response to activation of the sense amplifier and closes in response to deactivation of the sense amplifier [Abstract; Par. 0007-0008; Par. 0031-0035; Par. 0062-0064]. Therefore, it would have 

With respect to claims 7, the combination Leung and Chow teach flash memory system wherein received signal is a power source value and the reference is a range of pre-specified levels (Chow’s Par. 0043; Par. 031).

With respect to claims 8, the combination Leung and Chow teach flash memory system wherein the received signal comprises one or more of high voltage erase, program, or read signals and the reference is one or more pre-specified levels (Chow’s Par. 0043; Par. 031].

With respect to claims 9, the combination Leung and Chow teach flash memory system wherein the received signal is a received clock signal and the reference is a pre-specified frequency (Chow’s Fig. 4; Par. 39].

With respect to claims 10, the combination Leung and Chow teach flash memory system wherein the received signal is a measured temperature and the reference is a pre-specified temperature (Chow’s Par. 0043; Par. 031].

[(]].

With respect to claims 12, the combination Leung and Chow teach flash memory system wherein the plurality of flash memory cells are split gate flash memory cells (Clow’s Fig. 6; Par. 0046; Par. 0055).

Allowable Subject Matter
Claims 1-5 and 17-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0019133 (Zhang et al) teaching method of operating a memory having an array, identifying a test memory cell in the array that is not functional at a power supply voltage of a specified value under specified conditions and defining a functional portion of the array that is functional at the power supply voltage of the specified value under the specified conditions.

Ashok K. Sharma, "HighPerformance Dynamic Random Access Memories," in Advanced Semiconductor Memories: Architectures, Designs, and Applications, IEEE, 2003, pp.129-235.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136